DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks

	In response to communications sent May 28, 2021, claim(s) 1-9, 11, and 25-34 is/are pending in this application; of these claim(s) 1 and 25 is/are in independent form.  Claim(s) 1-9 and 11 is/are currently amended; claim(s) 25-34 are new; claim(s) 10 and 12-24 is/are cancelled.	

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 28, 2021 has been entered.

Drawings
The drawings were received on May 28, 2021.  These drawings are accepted by the Examiner.

Response to Arguments
Applicant’s arguments, see page 17 lines 3-5, filed May 28, 2021, with respect to the Drawings have been fully considered and are persuasive.  The objection to the drawings has been withdrawn. 
Applicant's arguments filed May 28, 2021 have been fully considered but they are not persuasive.  As to claims 1-9 and 11, Applicant argues that claims are directed to detecting efficacy of a combined drug.  However, performing clinical tests on individuals to obtain input for an equation is mere data gathering according to In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989) and MPEP § 2106.05(g)(3).  That is, the experimental data gathering in the claim is data gathering directed to the abstract mental process and calculations, rather than the abstract mental process and calculations directed to an improvement to the technological field of data gathering.  Furthermore, there is no specific user interface or data structure that improves the functioning of a computer for any purpose, because the element of a computer is no longer in the amended claims.
As to claims 25-34, Applicant argues that the claims recite preventing or treating a disease by a combined drug.  However, neither the disease nor the drug is particular, as would be required for integration into a practical application according to MPEP § 2106.04(d)(2)(b).  Instead, the Applicant’s claims encompass all applications of the judicial exception of the recited mental process.  For example, in some dependent claims, the drugs are referred to as drug A and drug B and no specific disease is recited in the claims.  The Examiner suggests using limitations from Applicant’s Figures 3-12 and corresponding sections of the Applicant’s Specification, which recite specific drugs such as nitrohydroxyl compound, taxol, .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, 11, and 25-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a mental processing involving mathematical relationships. This judicial exception is not integrated into a practical application because the only additional limitations are to apply the mental process are necessary pre-solution activity for the mental process (i.e., experimental data gathering) and additional insignificant extra-solution activity for outputting the results of the mental process. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims a whole are the application of a mathematical mental process and outputting the results of a mental process, which is insignificant extra-solution activity; see MPEP § 2106.05(g)).  The pre-solution is insignificant pre-solution activity because data gathering of performing clinical tests on individuals to obtain input for an equation is mere data gathering according to In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989).  The pre-solution activity of data gathering is well-understood, routine, and convention based, based on the second paragraph of the introduction to: Tallarida, Ronald J. "Quantitative methods for assessing drug particular treatment or prophylaxis according to MPEP § 2106.04(d)(2)(b).

Specifically the abstract idea and insignificant extra-solution activity is noted as follows:

1. A method for detecting efficacy of a combined drug, comprising:
administering each component drug in the combined drug to patients, recording the drug effect (this is necessary data gathering as input to a mental process, which is insignificant pre-solution activity; see MPEP § 2106.05(g); the pre-solution is insignificant pre-solution activity because data gathering of performing clinical tests on individuals to obtain input for an equation is mere data gathering according to In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989)), preparing a dose-effect relationship table of dose levels of each component drug, fitting a respective dose-effect relationship curve equation, converting the dose sequentially, and calculating each dose-effect relationship data formed into an expected additive efficacy curve band under a combined condition, obtaining a dose-effect curve band (dose curves are mathematical relationships that can be obtained using these steps as a mental process; see MPEP §2106.04(a)(2)(III));
administering each component drug in the combined drug, the combined drug with each component drug combined at a fixed proportion, and the combined drug with a dose change of the one target component drug in the combined drug to patients, recording the drug effect (necessary pre-solution activity for the mental process; see MPEP §2106.05(g); note that performing clinical tests on individuals to obtain input for an equation is mere data gathering according to In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989); this is routine and conventional according to the second paragraph of the introduction to: Tallarida, Ronald J. "Quantitative methods for assessing drug synergism." Genes & cancer 2, no. 11 (2011): 1003-1008), and obtaining an actual dose-effect relationship curve formed by an actual effect value of the combined drug with a dose change of the one target component drug in the combined drug (dose curves are mathematical relationships that can be obtained using these steps as a mental process; see MPEP §2106.04(a)(2)(III));
comparing a positional relationship between the actual dose-effect relationship curve and the dose-effect curve band (performing comparisons of positional relationships are a mental process; see MPEP §2106.04(a)(2)(III)); and
determining the efficacy of the combined drug as a synergistic effect when the actual dose-effect relationship curve is located above the dose-effect curve band (mental process; see MPEP §2106.04(a)(2)(III)),
determining the efficacy of the combined drug as an antagonistic effect when the actual dose-effect relationship curve is located below the dose-effect curve band (mental process; see MPEP §2106.04(a)(2)(III)), and
determining the efficacy of the combined drug as an additive effect when the actual dose-effect relationship curve is located within a range of the dose-effect curve band (mental process; see MPEP §2106.04(a)(2)(III));
the step of comparing the positional relationship between the actual dose-effect relationship curve and the dose-effect curve band comprises:
determining a minimum value and a maximum value of an expected additive effect of a corresponding combined drug in a range of the dose-effect curve band under a specific combined dose of the one target component drug  (mental process; see MPEP §2106.04(a)(2)(III));
obtaining an actual effect value of the corresponding combined drug on the actual dose-effect relationship curve under the specific combined dose of the one target component drug (mental process; see MPEP §2106.04(a)(2)(III));
(mental process; see MPEP §2106.04(a)(2)(III));
calculating a second ratio of the actual effect value to the maximum value of the expected additive effect (mental process; see MPEP §2106.04(a)(2)(III));
respectively labeling the first ratio and the second ratio as Cld1 and Cld2 (mental process; see MPEP §2106.04(a)(2)(III));
if the Cld1 and the Cld2 both are greater than 1, determining that the actual dose-effect relationship curve is located above the dose-effect curve band (mental process; see MPEP §2106.04(a)(2)(III));
if the Cld1 and the Cld2 both are smaller than 1, determining that the actual dose-effect relationship curve is located below the dose-effect curve band (mental process; see MPEP §2106.04(a)(2)(III)); and
if either the Cld1, or the Cld2 is greater than or equal to 1 or is smaller than or equal to 1, determining that the actual dose-effect relationship curve is located within the range of the dose-effect curve band (mental process; see MPEP §2106.04(a)(2)(III)).

2. The method as claimed in claim 1, wherein the combined drug comprises a first component drug A and a second component drug B (this is necessary data gathering as input to a mental process, which is insignificant pre-solution activity; see MPEP § 2106.05(g); the pre-solution is insignificant pre-solution activity because data gathering of performing clinical tests on individuals to obtain input for an equation is mere data gathering according to In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989)); before the step of obtaining the dose-effect curve band of the expected additive effect of the combined drug, the method further comprises a step of establishing multiple equivalent dose-effect curves, wherein the step of establishing the multiple equivalent dose-effect curves comprises:
obtaining a first dose-effect relationship curve Y=f(x) of the first component drug A (mental process; see MPEP §2106.04(a)(2)(III));
obtaining a second dose-effect relationship curve Y=g(x) of the second component drug B (mental process; see MPEP §2106.04(a)(2)(III));
finding or calculating an effect value f(Am) of the first component drug A under a combined dose Am on the first dose-effect relationship curve Y=f(x);
finding or calculating an equivalent dose value Bm same as the effect value f(Am) and corresponding to an effect value g(Bm) of the second component drug B on the second dose-effect relationship curve Y=g(x) (mental process using a mathematical formula; see MPEP §2106.04(a)(2)(III));
calculating a dose sum (Bn+Bm) of a combined dose Bn and the equivalent dose Bm of the second component drug B (mental process using a mathematical formula; see MPEP §2106.04(a)(2)(III));
finding or calculating a corresponding effect value g(Bn+Bm) when the dose of the second component drug B on the second dose-effect relationship curve Y=g(x) is the dose sum (Bn+Bm) (mental process using a mathematical formula; see MPEP §2106.04(a)(2)(III));
converting the effect value g(Bn+Bm) into an expected additive effect value Y(Am+Bn) of the combined drug (mental process using a mathematical formula; see MPEP §2106.04(a)(2)(III));
(mental process using a mathematical formula; see MPEP §2106.04(a)(2)(III));
finding or calculating an effect value g(Bn) of the second component drug B under a combined dose Bn on the second dose-effect relationship curve Y=g(x) (mental process using a mathematical formula; see MPEP §2106.04(a)(2)(III));
finding or calculating an equivalent dose value An same as the effect value g(Bn) and corresponding to an effect value f(An) of the first component drug A on the first dose-effect relationship curve Y=f(x) (mental process using a mathematical formula; see MPEP §2106.04(a)(2)(III));
calculating a dose sum (Am+An) of a combined dose Am and the equivalent dose An of the first component drug A (mental process using a mathematical formula; see MPEP §2106.04(a)(2)(III));
finding or calculating a corresponding effect value f(Am+An) when the dose of the first component drug A on the first dose-effect relationship curve Y=f(x) is the dose sum (Am+An) (mental process using a mathematical formula; see MPEP §2106.04(a)(2)(III));
converting the effect value f(Am+An) into the expected additive effect value Y(Am+Bn) of the combined drug (mental process using a mathematical formula; see MPEP §2106.04(a)(2)(III)); and
establishing a second equivalent dose-effect curve Y(Am+Bn)=f(Am+An) of the expected additive effect value of the combined drug with the dose change of (mental process using a mathematical formula; see MPEP §2106.04(a)(2)(III)).

3. The method as claimed in claim 1, wherein when the efficacy output result of the combined drug is the synergistic effect, after the step of outputting the efficacy of the combined drug as the synergistic effect, the method further comprises:
calculating a corresponding first dose range of the one target component drug when the actual dose-effect relationship curve is located above the dose-effect curve band (mental process; see MPEP §2106.04(a)(2)(III)); and
outputting the first dose range as a synergistic dose range of the one target component drug (outputting the results of a mental process is insignificant extra-solution activity; see MPEP § 2106.05(g)).

4. The method as claimed in claim 3, wherein after outputting the synergistic dose range of the one target component drug, the method further comprises:
obtaining a combined relationship between the one target component drug and rest component drugs in the combined drug (mental process; see MPEP §2106.04(a)(2)(III));
calculating synergistic dose ranges of the rest component drugs in the combined drug under a combined condition according to the combined relationship (mental process; see MPEP §2106.04(a)(2)(III)); and
(outputting the results of a mental process is insignificant extra-solution activity; see MPEP § 2106.05(g)).

5. The method as claimed in claim 1, wherein when the efficacy output result of the combined drug is the antagonistic effect, after the step of outputting the efficacy of the combined drug as the antagonistic effect, the method further comprises:
calculating a corresponding second dose range of the one target component drug when the actual dose-effect relationship curve is located below the dose-effect curve band (mental process; see MPEP §2106.04(a)(2)(III)); and
outputting the second dose range as an antagonistic dose range of the one target component drug (outputting the results of a mental process is insignificant extra-solution activity; see MPEP § 2106.05(g)).

6. The method as claimed in claim 5, wherein after outputting the antagonistic dose range of the one target component drug, the method further comprises:
obtaining a combined relationship between the one target component drug and rest component drugs in the combined drug (mental process; see MPEP §2106.04(a)(2)(III));
calculating antagonistic dose ranges of the rest component drugs in the combined drug under a combined condition according to the combined relationship (mental process; see MPEP §2106.04(a)(2)(III)); and
(outputting the results of a mental process is insignificant extra-solution activity; see MPEP § 2106.05(g)).

7. The method as claimed in claim 1, wherein when the efficacy output result of the combined drug is the additive effect, after the step of outputting the efficacy of the combined drug as the additive effect, the method further comprises:
calculating a corresponding third dose range of the one target component drug when the actual dose-effect relationship curve is located within the range of the dose-effect curve band (mental process; see MPEP §2106.04(a)(2)(III)); and
outputting the third dose range as an additive dose range of the one target component drug (outputting the results of a mental process is insignificant extra-solution activity; see MPEP § 2106.05(g)).
8. The method as claimed in claim 7, wherein after outputting the additive dose range of the one target component drug, the method further comprises:
obtaining a combined relationship between the one target component drug and rest component drugs in the combined drug (mental process; see MPEP §2106.04(a)(2)(III));
calculating additive dose ranges of the rest component drugs in the combined drug under a combined condition according to the combined relationship (mental process; see MPEP §2106.04(a)(2)(III)); and
(outputting the results of a mental process is insignificant extra-solution activity; see MPEP § 2106.05(g)).

9. The method as claimed in claim 1, after the step of respectively labeling the first ratio and the second ratio as the CI d1 and the CI d2, the method further comprises a step of outputting the CI d1 and the CI d2 (mental process; see MPEP §2106.04(a)(2)(III)).

11. The processing as claimed in claim 1, wherein the step of comparing the positional relationship between the actual dose-effect relationship curve and the dose-effect curve band comprises:
obtaining a minimum value and a maximum value of corresponding doses of the one target component drug when the combined drug generates a specific effect on the dose-effect curve band (mental process; see MPEP §2106.04(a)(2)(III));
obtaining an actual combined dose required when the combined drug generates the specific effect on the actual dose-effect relationship curve  (mental process; see MPEP §2106.04(a)(2)(III));
calculating a third ratio of the actual combined dose to the minimum value (mental process; see MPEP §2106.04(a)(2)(III));
calculating a fourth ratio of the actual combined dose to the maximum value (mental process; see MPEP §2106.04(a)(2)(III));
(mental process; see MPEP §2106.04(a)(2)(III));
if the CI e1 and the CI e2 both are smaller than 1, determining that the actual dose-effect relationship curve is located above the dose-effect curve band (mental process; see MPEP §2106.04(a)(2)(III));
if the CI e1 and the CI e2 both are greater than 1, determining that the actual dose-effect relationship curve is located below the dose-effect curve band (mental process; see MPEP §2106.04(a)(2)(III)); and
if either the CI e1 or the CI e2 is greater than or equal to 1 or is smaller than or equal to 1, determining that the actual dose-effect relationship curve is located within the range of the dose-effect curve band (mental process; see MPEP §2106.04(a)(2)(III));
after the step of respectively labeling the third ratio and the fourth ratio as the CI e1 and the CI e2, the processing method further comprises a step of outputting the CI e1 and the CI e2 (mental process; see MPEP §2106.04(a)(2)(III)).

25.  A method for preventing or treating disease by a combined drug, comprising:
screening a combined drug with a synergistic effect or an antagonistic effect (this is necessary data gathering as input to a mental process, which is insignificant pre-solution activity; see MPEP § 2106.05(g); the pre-solution is insignificant pre-solution activity because data gathering of performing clinical tests on individuals to obtain input for an equation is mere data gathering according to In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989)), and
administering the combined drug with a synergistic effect or an antagonistic effect to patients (neither the disease nor the drug is specific, which would be needed to support a particular treatment or prophylaxis according to MPEP § 2106.04(d)(2)(b) for integration into a practical application),
wherein screening a combined drug with a synergistic effect or an antagonistic effect comprises:
administering each component drug in the combined drug to patients, recording the drug effect, preparing a dose-effect relationship table of dose levels of each component drug (this is necessary data gathering as input to a mental process, which is insignificant pre-solution activity; see MPEP § 2106.05(g); the pre-solution is insignificant pre-solution activity because data gathering of performing clinical tests on individuals to obtain input for an equation is mere data gathering according to In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989)), fitting a respective dose-effect relationship curve equation, converting the dose sequentially, and calculating each dose-effect relationship data formed into an expected additive efficacy curve band under a combined condition, obtaining a dose-effect curve band of an expected additive effect of the combined drum, wherein the dose-effect curve band is enclosed by two equivalent dose-effect curves at the most periphery in multiple equivalent dose-effect curves, each of the equivalent dose-effect curves is a curve established by taking a dose of one target component drug in the combined drug as a horizontal coordinate and an expected additive effect obtained by dose curves are mathematical relationships that can be obtained using these steps as a mental process; see MPEP §2106.04(a)(2)(III));
administering each component drug in the combined drug, the combined drug with each component drug combined at a fixed proportion, and the combined drug with a dose change of the one target component drug in the combined drug to patients, recording the drug effect (necessary pre-solution activity for the mental process; see MPEP §2106.05(g); note that performing clinical tests on individuals to obtain input for an equation is mere data gathering according to In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989); this is routine and conventional according to the second paragraph of the introduction to: Tallarida, Ronald J. "Quantitative methods for assessing drug synergism." Genes & cancer 2, no. 11 (2011): 1003-1008), and obtaining an actual dose-effect relationship curve formed by an actual effect value of the combined drug with a dose change of the one target component drug in the combined drug (dose curves are mathematical relationships that can be obtained using these steps as a mental process; see MPEP §2106.04(a)(2)(III)):
comparing a positional relationship between the actual dose-effect relationship curve and the dose-effect curve band (performing comparisons of positional relationships are a mental process; see MPEP §2106.04(a)(2)(III)); and
(mental process; see MPEP §2106.04(a)(2)(III)),
determining the efficacy of the combined drug as an antagonistic effect when the actual dose-effect relationship curve is located below the dose-effect curve band (mental process; see MPEP §2106.04(a)(2)(III)), and
determining the efficacy of the combined drug as an additive effect when the actual dose-effect relationship curve is located within a range of the dose-effect curve band (mental process; see MPEP §2106.04(a)(2)(III));
the step of comparing the positional relationship between the actual dose-effect relationship curve and the dose-effect curve band comprises:
obtaining a minimum value and a maximum value of an expected additive effect of a corresponding combined drug in a range of the dose-effect curve band under a specific combined dose of the one target component drug (mental process; see MPEP §2106.04(a)(2)(III)):
obtaining an actual effect value of the corresponding combined drug on the actual dose-effect relationship curve under the specific combined dose of the one target component drug (mental process; see MPEP §2106.04(a)(2)(III));
calculating a first ratio of the actual effect value to the minimum value of the expected additive effect (mental process; see MPEP §2106.04(a)(2)(III));
calculating a second ratio of the actual effect value to the maximum value of the expected additive effect (mental process; see MPEP §2106.04(a)(2)(III));
respectively labeling the first ratio and the second ratio as Cld1 and Cld2 (mental process; see MPEP §2106.04(a)(2)(III));
d1 and the Cld2 both are greater than 1, determining that the actual dose-effect relationship curve is located above the dose-effect curve band (mental process; see MPEP §2106.04(a)(2)(III));
if the Cld1 and the Cld2 both are smaller than 1, determining that the actual dose-effect relationship curve is located below the dose-effect curve band (mental process; see MPEP §2106.04(a)(2)(III)); and
if either the Cld1 or the Cld2 is greater than or equal to 1 or is smaller than or equal to 1, determining that the actual dose-effect relationship curve is located within the range of the dose-effect curve band (mental process; see MPEP §2106.04(a)(2)(III)).

26.  The method as claimed in claim 25, wherein the combined drug comprises a first component drug A and a second component drug B: before the step of obtaining the dose-effect curve band of the expected additive effect of the combined drug, the method further comprises a step of establishing multiple equivalent dose-effect curves, wherein the step of establishing the multiple equivalent dose-effect curves comprises:
obtaining a first dose-effect relationship curve Y=f(x) of the first component drug A (mental process; see MPEP §2106.04(a)(2)(III));
obtaining a second dose-effect relationship curve Y=g(x) of the second component drug B (mental process; see MPEP §2106.04(a)(2)(III)):
finding or calculating an effect value f(Am) of the first component drug A under a combined dose Am on the first dose-effect relationship curve Y=f(x);
f(Am) and corresponding to an effect value g(Bm) of the second component drug B on the second dose-effect relationship curve Y=g(x) (mental process; see MPEP §2106.04(a)(2)(III));
calculating a dose sum (Bn+Bm) of a combined dose Bn and the equivalent dose Bm of the second component drug B (mental process; see MPEP §2106.04(a)(2)(III));
finding or calculating a corresponding effect value g(Bn+Bm) when the dose of the second component drug B on the second dose-effect relationship curve Y=g(x) is the dose sum (Bn+Bm) (mental process; see MPEP §2106.04(a)(2)(III));
converting the effect value g(Bn+Bm) into an expected additive effect value Y(Am+Bn) of the combined drug (mental process; see MPEP §2106.04(a)(2)(III));
establishing a first equivalent dose-effect curve Y(Am+Bn)=g(Bn+Bm) of the expected additive effect value of the combined drug with a dose change of the first component drug A (mental process; see MPEP §2106.04(a)(2)(III));
finding or calculating an effect value g(Bn) of the second component drug B under a combined dose Bn on the second dose-effect relationship curve Y=g(x) (mental process; see MPEP §2106.04(a)(2)(III)); 
finding or calculating an equivalent dose value An same as the effect value g(Bn) and corresponding to an effect value f(An) of the first component drug A on the first dose-effect relationship curve Y=f(x) (mental process; see MPEP §2106.04(a)(2)(III));
(mental process; see MPEP §2106.04(a)(2)(III));
finding or calculating a corresponding effect value f(Am+An) when the dose of the first component drug A on the first dose-effect relationship curve Y=f(x) is the dose sum (Am+An) (mental process; see MPEP §2106.04(a)(2)(III));
converting the effect value f(Am+An) into the expected additive effect value Y(Am+Bn) of the combined drug (mental process; see MPEP §2106.04(a)(2)(III)); and
establishing a second equivalent dose-effect curve Y(Am+Bn)=f(Am+An) of the expected additive effect value of the combined drug with the dose change of the first component drug A (mental process; see MPEP §2106.04(a)(2)(III)).

27.  The method as claimed in claim 25, wherein when the efficacy output result of the combined drug is the synergistic effect, after the step of outputting the efficacy of the combined drug as the synergistic effect, the method further comprises:
calculating a corresponding first dose range of the one target component drug when the actual dose-effect relationship curve is located above the dose-effect curve band (mental process; see MPEP §2106.04(a)(2)(III)); and
outputting the first dose range as a synergistic dose range of the one target component drug (outputting the results of a mental process is insignificant extra-solution activity; see MPEP § 2106.05(g)).


obtaining a combined relationship between the one target component drug and rest component drugs in the combined drug (mental process; see MPEP §2106.04(a)(2)(III));
calculating synergistic dose ranges of the rest component drugs in the combined drug under a combined condition according to the combined relationship (mental process; see MPEP §2106.04(a)(2)(III)); and
outputting the synergistic dose ranges of the rest component drugs (outputting the results of a mental process is insignificant extra-solution activity; see MPEP § 2106.05(g)).

29.  The method as claimed in claim 25, wherein when the efficacy output result of the combined drug is the antagonistic effect, after the step of outputting the efficacy of the combined drug as the antagonistic effect, the processing method further comprises:
calculating a corresponding second dose range of the one target component drug when the actual dose-effect relationship curve is located below the dose-effect curve band (mental process; see MPEP §2106.04(a)(2)(III)); and
outputting the second dose range as an antagonistic dose range of the one target component drug (outputting the results of a mental process is insignificant extra-solution activity; see MPEP § 2106.05(g)).


obtaining a combined relationship between the one target component drug and rest component drugs in the combined drug (mental process; see MPEP §2106.04(a)(2)(III));
calculating antagonistic dose ranges of the rest component drugs in the combined drug under a combined condition according to the combined relationship (mental process; see MPEP §2106.04(a)(2)(III)); and
outputting the antagonistic dose ranges of the rest component drugs (outputting the results of a mental process is insignificant extra-solution activity; see MPEP § 2106.05(g)).

31.  The method as claimed in claim 25, wherein when the efficacy output result of the combined drug is the additive effect, after the step of outputting the efficacy of the combined drug as the additive effect, the processing method further comprises: calculating a corresponding third dose range of the one target component drug when the actual dose-effect relationship curve is located within the range of the dose-effect curve band (mental process; see MPEP §2106.04(a)(2)(III)); and outputting the third dose range as an additive dose range of the one target component drug (outputting the results of a mental process is insignificant extra-solution activity; see MPEP § 2106.05(g)).


obtaining a combined relationship between the one target component drug and rest component drugs in the combined drug (mental process; see MPEP §2106.04(a)(2)(III));
calculating additive dose ranges of the rest component drugs in the combined drug under a combined condition according to the combined relationship (mental process; see MPEP §2106.04(a)(2)(III)); and 
outputting the additive dose ranges of the rest component drugs (outputting the results of a mental process is insignificant extra-solution activity; see MPEP § 2106.05(g)).

33.  The method as claimed in claim 25, after the step of respectively labeling the first ratio and the second ratio as the Cld1 and the Cld2, the processing method further comprises a step of outputting the Cld1 and the Cld2 (mental process; see MPEP §2106.04(a)(2)(III)).

34.  The method as claimed in claim 25, wherein the step of comparing the positional relationship between the actual dose-effect relationship curve and the dose-effect curve band comprises:
obtaining a minimum value and a maximum value of corresponding doses of the one target component drug when the combined drug generates a specific effect (mental process; see MPEP §2106.04(a)(2)(III));
obtaining an actual combined dose required when the combined drug generates the specific effect on the actual dose-effect relationship curve:
calculating a third ratio of the actual combined dose to the minimum value  (mental process; see MPEP §2106.04(a)(2)(III)); 
calculating a fourth ratio of the actual combined dose to the maximum value (mental process; see MPEP §2106.04(a)(2)(III)); respectively labeling the third ratio and the fourth ratio as Cl-e1 and Cle2;
if the Cle1 and the Cle2 both are smaller than 1. determining that the actual doss-effect relationship curve is located above the dose-effect curve band (mental process; see MPEP §2106.04(a)(2)(III));
if the Cle1 and the Cle2 both are greater than 1, determining that the actual dose-effect relationship curve is located below the dose-effect curve band (mental process; see MPEP §2106.04(a)(2)(III)); and
if either the Cle1 or the Cle2 greater than or equal to 1 or is smaller than or equal to 1, determining that the actual dose-effect relationship curve is located within the range of the dose-effect curve band (mental process; see MPEP §2106.04(a)(2)(III));
after the step of respectively labeling the third ratio and the fourth ratio as the Cle2 and the Cle2 the method further comprises a step of outputting the Cle1 and the Cle2 (mental process; see MPEP §2106.04(a)(2)(III)).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse P Frumkin whose telephone number is (571)270-1849.  The examiner can normally be reached on Monday - Saturday, 10-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSE P FRUMKIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        June 5, 2021